Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Crestcare Nursing and Rehabilitation                  Appeal from the 188th District Court of
Center, LLC, Appellant                                Gregg County, Texas (Tr. Ct. No. 2012-
                                                      1504-A).    Opinion delivered by Chief
No. 06-12-00106-CV          v.                        Justice Morriss, Justice Carter and Justice
                                                      Moseley , participating.
Lonnie Hastings and Freddie Hastings, Jr.,
Individually and as Heirs of Janice
Hastings, Appellee



        As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
        We further order that the appellant, Crestcare Nursing and Rehabilitation Center, LLC,
pay all costs of this appeal.


                                                      RENDERED DECEMBER 21, 2012
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk